    
Exhibit 10.28



ADDITIONAL AMENDMENT TO
BPC HOLDING CORPORATION AMENDED AND RESTATED
2002 STOCK OPTION PLAN DATED MARCH 3, 2004


The undersigned, Jeffrey D. Thompson, Assistant Secretary of BPC Holding
Corporation, a Delaware corporation (the “Company”), hereby certifies that he is
the duly appointed Assistant Secretary of the Company and does further certify
on behalf of the Company in such capacity that the following Additional
Amendment to BPC Holding Corporation Amended and Restated 2002 Stock Option Plan
dated March 3, 2004 ("Amendment") was duly adopted by the Board of Directors of
the Company by written consent of the Board of Directors in lieu of a meeting
dated December 14, 2005, and by the stockholders of the Company by Written
Consent of Majority Shareholders in Lieu of a Meeting dated December 14, 2005:


WHEREAS, by written consent in lieu of a meeting dated December 14, 2005, the
Board of Directors of the Company voted to increase the number of Shares subject
to Fixed Price Options authorized under the BPC Holding Corporation 2002 Stock
Option Plan, as amended (the “Plan”); and


WHEREAS, a majority of the stockholders of the Company approved such amendments
by Written Consent of Majority Shareholders in Lieu of a Meeting of Stockholders
dated December 14, 2005.


NOW, THEREFORE, the Plan is hereby amended as follows:
 
1.  All terms used herein that are defined in the Plan and not otherwise defined
or amended herein are used herein as defined in the Plan.
 
2.  The first sentence of Section 4.1 is hereby amended by deleting such
sentence in its entirety and replacing such sentence with the following:
 
“Subject to Section 10 of the Plan, the maximum number of Shares that may be
made the subject of Fixed Price Options granted under the Plan is 415,720.”
 
3.  It is hereby acknowledged and confirmed that the Plan is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the date of this Amendment all references in
any related document to the Plan, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Plan shall mean the Plan as amended from time to
time, including this Amendment.
 


/s/ Jeffrey D. Thompson
Assistant Secretary
BPC Holding Corporation